? of the Supreme Court, New York County (Robert Haft, J.), rendered on June 15, 1988, which convicted the defendant, after a nonjury trial, of manslaughter in the first degree (Penal Law § 125.20) and sentenced him to an indeterminate 8Vá-to-25-year term of imprisonment, is affirmed.
The defendant was convicted of manslaughter in the first degree after a nonjury trial. The People established, largely through the testimony of three expert witnesses, all of whom had examined the 14-month-old victim, that the infant sustained mortal second degree burns over a third of his body when the defendant, holding him by his hands and feet, forcibly immersed him in a tub which he had filled with scalding tap water. Given the severity of the burns, the People’s experts were of the view that the temperature of the water had been between 140 and 160 degrees fahrenheit and that the infant had been immersed for at least 15 seconds and possibly as long as one minute. One of the People’s experts, *166Dr. Robert Birnbaum, stated that the baby would have instinctively attempted to get out of the water and would have screamed in agony as the burns were inflicted. Indeed, shortly after the immersion, when the infant’s mother returned to the apartment where she had left her child alone with the defendant, she found the baby crying in excruciating pain as the skin melted from his body. Although the defendant initially attempted to dissuade the mother from seeking medical attention, the baby was eventually brought to the hospital where he died eight days later.
Although not disputing that the 14-month-old infant sustained his fatal injuries at the hands of the defendant in the above-described manner, our dissenting colleague maintains (at 169) that there was not sufficient evidence that the defendant’s actions were performed "with intent to cause serious physical injury” as they must have been in order to constitute manslaughter in the first degree (Penal Law § 125.20 [1]).
Respectfully, we must differ. While we acknowledge that heightened scrutiny must be given convictions such as the one at bar based entirely on circumstantial evidence (see, People v Way, 59 NY2d 361, 365), we are unable, viewing the evidence, as we must on appeal, in the light most favorable to the prosecution (People v Montanez, 41 NY2d 53, 57; People v Bracey, 41 NY2d 296, 302; People v Engler, 150 AD2d 827, 830), to reach any other conclusion but that the defendant intended to cause the infant serious physical injury. Intent may be inferred from the act itself as well as the surrounding circumstances (People v Bracey, 41 NY2d 296, 301, supra). When a man forcibly immerses a baby in a tub he has filled with undiluted hot, indeed scalding, water, and holds the struggling and screaming infant in the water long enough to cause second degree burns over 30 to 35% of the baby’s body, the intent to cause serious injury is not merely evident, it is glaring. Contrary to the dissent’s argument, nothing in the defendant’s conduct before or after the incident can be fairly adduced to diminish the force with which the manner of the crime’s commission bespoke the defendant’s intent seriously to injure the infant. Accordingly, the conviction for manslaughter in the first degree must be affirmed.
We have examined defendant’s remaining points and find them to be without merit. Concur—Murphy, P. J., Rosenberger, Asch and Rubin, JJ.